Citation Nr: 1761125	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  17-16 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence was received with respect to the claim of service connection for gastroesophageal reflux disease (GERD), previously rated as seasickness.

2.  Entitlement to service connection for (GERD).


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to October 1952.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

1.  Evidence received since the last final denial in April 1953 raises a reasonable possibility of substantiating the claim and is not duplicative of evidence previously of record.

2.  The weight of the evidence is against a finding that GERD manifested during service or is otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The April 1953 RO denial of service connection for GERD became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 3.156 (2017).

2.  The criteria for an award of service connection for GERD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

This matter was filed as a "Fully Developed Claim" (FDC) pursuant to VA's program to expedite claims.  The notice that accompanies the FDC form satisfies VA's duty to notify.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded a VA examination in February 2016.

As such, the Board will proceed to the merits of the appeal.

New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

An April 1953 rating decision denied the Veteran service connection for seasickness based on a finding that it was a constitutional or developmental condition that was not a disability under VA law.  The Veteran did not file a notice of disagreement and no evidence was received within a year of issuance of the rating decision.  Therefore, the rating decision became final.  38 U.S.C. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The pertinent evidence of record at the time included service treatment records that showed the Veteran had acute gastritis due to sea sickness.  The evidence presented since the final rating decision includes the Veteran's statements that he had acid reflux since his bout of sea sickness in service and VA outpatient records dated from 2000 to 2016 documenting treatment for GERD.  This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically the potential existence of medical evidence relating the Veteran's GERD to his service. 

For the above reasons, the claim of service connection for GERD is reopened.  38 U.S.C. § 5108.  

Service connection for GERD

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his GERD is due to his bout of seasickness in-service.

He recounted that during the whole time that his ship was at sea performing maneuvers, he was in sick bay.  He could not eat, vomited, lost weight, and lost track of time.  He went through many tests for seasickness, which he failed.  Since then, he has suffered with acid reflux.  10/22/2015 VA 21-4138 Statement in Support of Claim.

The Veteran was found to be physically qualified at enlistment.  In August 1952, it was documented that he had acute gastritis due to seasickness.  He complained of nausea and abdominal pain.  He was given amphojel, belladonna and Dramamine. This was found to be of little value.  He had no history of previous gastrointestinal distress.  After being discharged from sick bay, he was still unable to retain food and had an episode of apparent syncope.  A note indicated that his strong dependence on family and insecurity were provoking manifestations of seasickness.  Evaluations for both psychological and physical manifestations were suggested.  In October 1952, it was documented that the Veteran was totally incapacitated by seasickness while at sea. He had stated that he had been ill on previous occasions on ferry boats and in automobiles prior to service. Various drugs were of no benefit. A physical exam including a neurological exam was negative.  The Board of Medical Survey recommended discharge.  12/16/2015 STR-Medical, at 16, 19-22.

VA treatment records indicate that the Veteran receives treatment for his GERD.  He was noted to have esophageal reflux in May 2000 and was on medication.  In November 2003 and June 2004, it was noted that he had gastric reflux with occasional gurgling in chest and was told he may have hiatal hernia.  It was noted that his GERD was asymptomatic for a length of time with medication including in December 2011, May 2012, November 2012, and April 2014.  In January 2015, it was noted that his symptoms of GERD were longstanding.  1/27/2016 CAPRI, at 62, 102, 108, 129, 139, 262, 265.

The Veteran was afforded a VA examination in February 2016.  It was noted that he had a history of GERD and is on medication.  He had complaints of heartburn and epigastric discomfort.  He was on medication for his diagnosed disability.  He had symptoms of pyrosis, reflux, and sleep disturbance caused by esophageal reflux.  The frequency for symptoms was twice a year for less than a day.  The examiner determined that the Veteran's GERD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The Veteran had motion sickness in-service and was discharged.  He also did not have hiatal hernia at the time of examination.  It was explained that seasickness is a temporary self-limiting condition and since it occurred in 1952 is less likely related to the later diagnosed GERD.  2/10/2016 C&P Examination.

Based on the foregoing evidence, the Board finds that there was an in-service event and a current GERD disability has been established.  A medical nexus opinion is needed to establish service connection.  The medical evidence is against such a nexus in this case. 

After a review of the Veteran's claims file, the February 2016 examiner determined that the evidence did not support the GERD disability being due to service.  Moreover, no other competent medical evidence refutes that opinion.  For these reasons, the 2016 VA opinion is deemed highly probative and deserving of significant weight.  In this regard, the Board notes the examiner performed an in-person examination, recorded medical history, reviewed diagnostic testing, and provided a clear rationale.

The Board recognizes the Veteran's belief that his GERD is due to active service.  In this regard, lay witnesses are competent to opine as to some matters of etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the claimed disability involves internal medical processes that extend beyond immediately observable cause-and-effect relationships that are of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements as to etiology in this case cannot serve to enable an award of service connection here.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).



ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for GERD is granted.

Service connection for GERD is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


